DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 7/19/2021. Claims 1, 4, 5, 7, 10, 12, 13, 15-16, and 18-20 have been amended. Claims 2-3, 6, 8, 14, and 17 have been canceled. Thus claims 1, 4-5, 7, 9-13, 15-16 and 18-20 are currently pending in this office action, of which claims 1, 13 and 20 are independent claims.

Response to Arguments
Applicant’s arguments, see page 11, filed 7/19/2021, with respect to the rejection(s) of claim(s) 1, 13 and 20 under 35 USC 112b have been fully considered and are persuasive. Therefore the rejection has been withdrawn. 
Applicant’s arguments, see pages 11-16, filed 7/19/2021, with respect to the rejection(s) of claim(s) 1, 4-13, and 15-20 under 35 USC 103 have been fully considered but are not persuasive.  

Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation

 
Applicant argues:
a.	The combination of Reed and Schreter does not disclose or suggest transaction logs for different data partitions being interlinked by a mesh of transactions that modify multiple data partitions (page 13). 
In response to applicant's argument a:  The argument is that Reed merely describes computing nodes with replicas of the same blockchain and independent tamper-evident logs.  This central trustless system, which is illustrated in FIG. iF  (reproduced below), is not the same as the claimed distributed trust data storage system in which replicas of the same data partition are stored across multiple nodes.	Upon further review of Schreter reference, Schreter teaches in para 0051-0052 for data update operation described in FIG. 7. At 710, the generic state machine prepares a request and produces any necessary xdata and/or hints. This can involve allocating space for storage of key value pairs, other data, etc. If the operations at 710 are successful, at 715 a local log is prepared and a log index is generated. With para 0027 for In establishing consensus between multiple nodes in a cluster (e.g. a cluster 100 such as that shown in FIG. 1) the RAFT protocol general involves transmission of a "match index" from follower (also referred to in some instances as "replica") nodes 110B, 110C, 110D, 110E to a leader node 110A to inform the leader node 110A what is the last common log entry index in the local log 115B, 115C, 115D, 115E of each follower node 110B, 110C, 110D, 110E and the log 115A of the leader node 110A. The RAFT protocol further includes transmission of a "commit index" from the 
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The 2nd receiving step recites “the one or more previous transactions modifying a same data record at the first data partition or the second data partition as the first transaction;” is not clear whether it is part of the recited limitation or an example as the first transaction. As per pervious limitation the first transaction modifying at least a first portion of a first data partition and a second portion of a second data partition. This recited second receiving limitation includes 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schreter, US 20180150230 A1 (hereinafter “Schreter”) and in view of Reed, US 10579974 B1 (hereinafter “Reed”).

As to claims 1, 13 and 20,
Schreter teaches a system, comprising: at least one data processor; and 
at least one memory storing instructions which, when executed by the at least one data processor (Schreter, para 0024 and 0059), cause operations comprising: 
receiving, at a leader node included in a distributed trust data storage system, a request from a client to execute a first transaction modifying at least a first portion of a first data partition and a second portion of a second data partition (Schreter, para 0022, The cluster 105 can interact with one or more client machine 120, for example over a network communication pathway 130 to receive and respond to requests, such as for example nodes exchange messages regarding new data values, updates to data values, deletion of values, etc. (which are generally referred to herein as data updates), with para 0028, 0044, For leader-based consensus protocols, the leader node accepts read and prepare requests. With para 0029 for FIG. 3 shows a diagram of a distributed data system architecture 300 in which data are partitioned among multiple (e.g. two or more) data partitions 310A, 310B, 310C, 310D, 310E (i.e., partition), each of which includes a subset (e.g. as designated by key value ranges) (i.e. portion) of the data managed by the data management architecture), 
(Schreter, para 0028-0029, Each data partition can optionally be replicated across a plurality of computing nodes, and can therefor execute or otherwise implement a local consensus protocol to enforce data replication across those computing nodes); 
responding to the request by at least sending, to the plurality of follower nodes storing replicas of the first data partition and the second data partition, the first transaction to modify at least the first portion of the first data partition and the second portion of the second data partition (Schreter, para 0028-0029, when the cluster 100 receives a data update, the data value being updated is generally not immediately updated at the leader node 110A. Committing the data update requires that the leader node 110A replicates the data update to the other nodes in the cluster 100 and then waits until a majority of the nodes confirm that they have written the data update. Upon receiving this confirmation from the majority, the leader node 110A then notifies the follower nodes 110B, 110C, 110D, 110E that the data update is committed with para 0054 for A reply is the sent back to the leader node to confirm the replication); and 
in response to each follower node of at least a threshold quantity of the plurality of follower nodes determining an identical cryptographic hash for the first transaction, committing the first transaction by at least sending, to each of the plurality of follower2Application No. 16/222,931Docket No.: 54874-344F01US/171143US01 nodes, an indication to add, to a first transaction log associated with the first data partition and a second transaction log associated with the second data partition (Schreter, para 0028, when the cluster 100 receives a data update, the data value being updated is generally not immediately updated at the leader node 110A. Committing the data update requires that the leader node 110A replicates the data update to the other nodes in the cluster 100 and then waits until a majority of the nodes confirm that they have written the data update. Upon receiving this confirmation from the majority (i.e., threshold quantity), the leader node 110A then notifies the follower nodes 110B, 110C, 110D, 110E that the data update is committed with para 0046 for After the state machine is prepared to accept the update, the executor prepares whatever is necessary for logging the request and extra data into a local log, calls a method (e.g. log::append( ) to actually trigger local logging and to generate a log index (logging runs in the background), and starts replication of the log record to followers using a consensus protocol),
 a first entry corresponding to the first transaction, the first entry interlinking the first transaction log and the second transaction log to form a mesh of cross-linked transactions stored across multiple transaction logs in the distributed trust data storage system (Schreter, para 0027, The RAFT protocol further includes transmission of a "commit index" from the current leader 110A to all of the follower nodes 110B, 110C, 110D, 110E to inform the follower nodes what is the globally agreed index (i.e., interlinking log) of the last fully-replicated log entry).
Schreter teaches the invention as claimed above, Schreter does not explicitly teach receiving, from each of the plurality of follower nodes, a first cryptographic hash for the first transaction, the first cryptographic hash being computed based at least on the first transaction and one or more previous transactions executed at each of the plurality of follower nodes, the at the first data partition or the second data partition as the first transaction; 
However, Reed teaches receiving, from each of the plurality of follower nodes, a first cryptographic hash for the first transaction (Reed, col. 29 lines 26-34, the non-minting software agent may further access respective third tamper-evident logs of at least some of the plurality of super peer computing nodes to verify entries in the respective second tamper-evident log. For example, a particular non-minting agent can record in its own log a messages that it sends to one or more other super peer nodes. Then, that agent can check each recipient super peer node to verify that each message was received and not corrupted with col. 20 lines 52-67 the tamper-evident log contain the hash chain of the previous entries), 
the first cryptographic hash being computed based at least on the first transaction and one or more previous transactions executed at each of the plurality of follower nodes, the one or more previous transactions modifying a same data record at the first data partition or the second data partition as the first transaction (Reed, col. 29 lines 26-34, the non-minting software agent may further access respective third tamper-evident logs of at least some of the plurality of super peer computing nodes to verify entries in the respective second tamper-evident log. For example, a particular non-minting agent can record in its own log a messages that it sends to one or more other super peer nodes. Then, that agent can check each recipient super peer node to verify that each message was received and not corrupted with col. 30 lines 35-59 The non-minting agent may audit a third tamper-evident log of a third one of the others of the plurality of super peer computing nodes running a non-minting software agent by. The non-minting agent may access a third tamper-evident log of the third one of the others of the plurality of super peer computing nodes. The non-minting agent may compare respective log entries of the third tamper-evident log with log entries of the respective second tamper-evident log. The non-minting agent may generate an audit digital signature by computing a second hash of a last previous log entry in the third tamper-evident log and encrypting the second hash using a respective private key of an asymmetric key pair).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schreter by adding the digital asset system that provides near-instant or rapid confirmation without having to wait to ensure that confirmed transactions are indeed recognized by a majority of the digital asset network as taught by Reed.

As to claim 4,
The combination of Schreter and Reed teaches the first entry corresponding to the first transaction includes a globally unique identifier associated with the first transaction and a second cryptographic hash associated with the one or more previous transactions (Reed, col. 31 lines 38-48, the transaction parameters comprising one or more digital asset transaction inputs each comprising an input amount, a respective digital signature, and associated with a sending digital asset address, and the transaction parameters further comprising at least one digital asset transaction output associated with a receiving digital asset address; recording the transaction parameters in a first tamper-evident log. See also col. 22 lines 6-12 indexing entries according to a key field value).  
As to claim 5,
The combination of Schreter and Reed teaches the first transaction log and/or the second transaction log further include a second entry corresponding to a second transaction modifying the same data record as the first transaction, and wherein the second entry includes a globally unique identifier associated with the second transaction and a second cryptographic hash of at least a third transaction preceding the second transaction and modifying the same data record as the second transaction (Reed, col. 31 lines 38-60, recording the transaction parameters in a first tamper-evident log stored in first non-transitory computer-readable memory, wherein each entry in the first tamper-evident log comprises a respective first hash of respective first log entry data comprising at least the transaction data, a first timestamp, and a hash of the respective previous log entry, which first hash is digitally signed using a first private key of an asymmetric key pair associated with the first minting software agent; verifying the pending digital asset transaction at least by evaluating the respective digital signature associated with each digital asset transaction input to confirm the digital asset transaction input is an authorized input and previously unspent and by confirming that the sum of the authorized inputs equals or exceeds the digital asset transaction output; recording in the first tamper-evident log a first electronic indication of the transaction validity for the verified pending digital asset transaction).  
As to claim 7,
Schreter, para 0028, when the cluster 100 receives a data update, the data value being updated is generally not immediately updated at the leader node 110A. Committing the data update requires that the leader node 110A replicates the data update to the other nodes in the cluster 100).  
As to claim 9,
The combination of Schreter and Reed teaches responding, by the leader node, to another request from the client to read the first data partition by querying at least a portion of the plurality of follower nodes storing the first data partition, the portion of the plurality of follower nodes being queried to at least retrieve one or more entries from the transaction log recording the one or more previous transactions executed on at least the portion of the first data partition (Reed, col. 20 lines 10-14, A logging module 418 may record in a respective tamper-evident log all transactions, events, input data, output data, beginning variable states, and/or ending variable states after processing. A log audit module 420 may verify the logs of other nodes in the network).  
As to claim 10,
The combination of Schreter and Reed teaches the one or more entries retrieved from the plurality of follower nodes are returned to the client to at least enable a detection of a Reed, col. 29 lines 26-34, the non-minting software agent may further access respective third tamper-evident logs of at least some of the plurality of super peer computing nodes to verify entries in the respective second tamper-evident log. For example, a particular non-minting agent can record in its own log a messages that it sends to one or more other super peer nodes. Then, that agent can check each recipient super peer node to verify that each message was received and not corrupted with col. 30 lines 35-59 The non-minting agent may audit a third tamper-evident log of a third one of the others of the plurality of super peer computing nodes running a non-minting software agent by. The non-minting agent may access a third tamper-evident log of the third one of the others of the plurality of super peer computing nodes. The non-minting agent may compare respective log entries of the third tamper-evident log with log entries of the respective second tamper-evident log. The non-minting agent may generate an audit digital signature by computing a second hash of a last previous log entry in the third tamper-evident log and encrypting the second hash using a respective private key of an asymmetric key pair).  
As to claim 11,
The combination of Schreter and Reed teaches in response to detecting the forged transaction (Reed, col. 85 lines 20-26, If any log data in the chain is corrupted (i.e., forged), the hash value of the corrupted records will fail verification), querying a remaining portion of the  (Reed, col. 5 lines 20-32, accessing transaction parameters for a plurality of digital asset transactions from the respective second tamper-evident log of the respective non-minting software agent; determining a subset of the plurality of digital asset transactions that are unverified (i.e., forged transaction) pending digital asset transactions for which respective indications of respective transaction validity have not been received from the first minting software agent; computing the respective independent instance of the first electronic ledger portion according to a programmed minting process.); and 
in response to a match in the one or more entries of the transaction log retrieved from a quorum of the remaining portion of the plurality of follower nodes, responding to the other request based on the one or more entries of the transaction log retrieved from the remaining portion of the plurality of follower nodes (Schreter, para 0027, In establishing consensus between multiple nodes in a cluster (e.g. a cluster 100 such as that shown in FIG. 1) the RAFT protocol general involves transmission of a "match index" from follower (also referred to in some instances as "replica") nodes 110B, 110C, 110D, 110E to a leader node 110A to inform the leader node 110A what is the last common log entry index in the local log 115B, 115C, 115D, 115E of each follower node 110B, 110C, 110D, 110E and the log 115A of the leader node 110A. The RAFT protocol further includes transmission of a "commit index" from the current leader 110A to all of the follower nodes 110B, 110C, 110D, 110E to inform the follower nodes what is the globally agreed index of the last fully-replicated log entry).  

As to claim 12,
The combination of Schreter and Reed teaches the one or more entries retrieved from the plurality of follower nodes include the first entry corresponding to the first transaction and a third entry corresponding to a second transaction preceding the first transaction, wherein the forged transaction is further detected based at least on a mismatch in a hash value of the second transaction stored in a key-value pair associated with the first transaction and an actual hash of the second transaction (Reed, col. 29, lines 35-53, The archiving nodes 106, which are non-super peer nodes, can perform verification of received transactions and of received electronic ledger portions, e.g., blocks of a blockchain. The non-minting software agent may further compare the respective independent instance of the first electronic ledger portion with the received data comprising at least the first electronic ledger portion.  In embodiments, the system may generate, transmit, and/or display an error message if not the ledger portions are not equal, such as if they do not compute to the same hash values (i.e., mismatch in a hash value). See also Reed, col. 85 lines 20-26, A hash chain log may be a sequence of data records each including a field containing the hash digest of the previous record in the chain. If any log data in the chain is corrupted (i.e., forged operation), the hash value of the corrupted records will fail verification. Because of the chained hash codes, the most recent log record's hash is sufficient to verify any record in the entire chain).  
As to claim 15,
The combination of Schreter and Reed teaches the first entry corresponding to the first transaction includes a first globally unique identifier associated with the first transaction and a Reed, col. 85 lines 20-26, A hash chain log may be a sequence of data records each including a field containing the hash digest of the previous record in the chain. If any log data in the chain is corrupted, the hash value of the corrupted records will fail verification. Because of the chained hash codes, the most recent log record's hash is sufficient to verify any record in the entire chain).  

As to claim 18,
The combination of Schreter and Reed teaches responding, by the leader node, to another request from the client to read the first data partition by querying at least a portion of the plurality of follower nodes storing the first data partition, the portion of the plurality of follower nodes being queried to at least retrieve one or more entries from the transaction log recording the one or more previous transactions executed on at least the portion of the first data partition (Reed, col. 20 lines 10-14, A logging module 418 may record in a respective tamper-evident log all transactions, events, input data, output data, beginning variable states, and/or ending variable states after processing. A log audit module 420 may verify the logs of other nodes in the network); 
Reed, col. 85 lines 20-26, A hash chain log may be a sequence of data records each including a field containing the hash digest of the previous record in the chain. If any log data in the chain is corrupted (i.e., forged transaction), the hash value of the corrupted records will fail verification. Because of the chained hash codes, the most recent log record's hash is sufficient to verify any record in the entire chain); 
 in response to detecting the forged transaction, querying a remaining portion of the plurality of follower nodes storing the first data partition to at least retrieve the one or more entries from the transaction log recording the one or more transactions executed on at least the portion of the first data partition (Reed, col. 85 lines 20-26, A hash chain log may be a sequence of data records each including a field containing the hash digest of the previous record in the chain. If any log data in the chain is corrupted (i.e., forged transaction), the hash value of the corrupted records will fail verification. Because of the chained hash codes, the most recent log record's hash is sufficient to verify any record in the entire chain. See also col. 20 lines 10-14); and 
in response to a match in the one or more entries of the transaction log retrieved from a quorum of the remaining portion of the plurality of follower nodes, responding to the other request based on the one or more entries of the transaction log retrieved from the remaining portion of the plurality of follower nodes(Reed, col. 32, lines 38-51, relaying to one or more gateway nodes the electronic indication of transaction validity for the second pending digital asset transaction to be delivered at least to respective user devices associated with the second pending digital asset transaction).  
As to claim 19,
The combination of Schreter and Reed teaches the one or more entries retrieved from the plurality of follower nodes include the first entry corresponding to the first transaction and a third entry corresponding to a second transaction preceding the first transaction (Reed, col. 20 lines 10-14, A logging module 418 may record in a respective tamper-evident log all transactions, events, input data, output data, beginning variable states, and/or ending variable states after processing. A log audit module 420 may verify the logs of other nodes in the network. See also col. 21, lines 20-26 for hash chain log), 
wherein the forged transaction is further detected based at least on a mismatch in a hash value of the second transaction stored in a key-value pair associated with the first transaction and an actual hash of the second transaction (Reed, col. 21 lines 20-26, A hash chain log may be a sequence of data records each including a field containing the hash digest of the previous record in the chain. If any log data in the chain is corrupted, the hash value of the corrupted records will fail verification. Because of the chained hash codes, the most recent log record's hash is sufficient to verify any record in the entire chain), 
wherein a key of the key-value pair comprises the globally unique identifier of the second transaction, and wherein a value of the key-value pair comprises a cryptographic hash of at least a portion of the second entry corresponding to the second transaction (Reed, col. 27, lines 36-42, the first software agent 426 generates an audit digital signature by computing a second hash of a first hash of a last previous log entry in the third tamper-evident log and encrypting the second hash using a respective private key of an asymmetric key pair, wherein the first hash of the last previous log entry is stored along with the last previous log entry in the third tamper-evident log 412-3).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schreter, US 20180150230 A1 (hereinafter “Schreter”) and in view of Reed, US 10579974 B1 (hereinafter “Reed”) and further in view of Natarajan et al., US 20200050386 A1 (hereinafter “Natarajan”).

As to claim 16,
The combination of Schreter and Reed teaches the invention as claimed above, the combination does not explicitly teach wherein at least one of the plurality of follower nodes stores a replica of the first data partition and a replica of the second data partition, and wherein none of the plurality of follower nodes store more than one replica of a same data partition.
However, Natarajan teaches wherein at least one of the plurality of follower nodes stores a replica of the first data partition and a replica of the second data partition, and wherein none of the plurality of follower nodes store more than one replica of a same data partition (Natarajan, para 0024, Each peer maintains a copy of the database records and no single peer can modify the database records without a consensus being reached among the distributed peers).  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Bathen et al. (US 20180139278 A1) discloses a virtual blockchain configuration that may provide a distributed structure that uses a distributed hash configuration to reduce the complexity of blockchain transactions. One example method of operation may comprise one or more of storing a subset of blockchain data in a network device, accessing via the network device a virtual copy of a blockchain, accessing a blockchain block via the virtual copy of the blockchain, and writing blockchain transactions to the blockchain block via the network device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



10/27/2021

/NARGIS SULTANA/Examiner, Art Unit 2164